Citation Nr: 0501185	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-01 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from January 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  This matter was previously before the Board 
in December 2003 at which time it as remanded to the RO 
pursuant to the veteran's request for a Board hearing.  In 
August 2004, the veteran canceled his Board hearing request.


FINDING OF FACT

From July 31, 2001, the veteran's service-connected PTSD has 
been productive of no more than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.


CONCLUSION OF LAW

From July 31, 2001, the criteria for entitlement to an 
evaluation in excess of 30 percent for the veteran's PTSD 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided VCAA notice to the veteran on the underlying issue 
of service connection for PTSD in a December 2001 letter, 
which was prior to the September 2002 rating decision on 
appeal.  Accordingly, the requirements the Court set out in 
Pelegrini as to this issue have been satisfied.  See 
VAOPGPREC 8-2003.  Although VCAA notice with respect to the 
veteran's increased rating claim for PTSD was not issued 
until after the September 2002 decision, in a March 2004 
letter, it appears that VCAA notice is not required in 
connection with a "downstream" issue raised in a notice of 
disagreement such as in the present case.  See VAOPGCPREC 8-
2003 (Dec. 22, 2003).  To the extent that VCAA notice may be 
required, the Board finds that for the reasons below, such an 
error constitutes harmless error.  See 38 C.F.R. § 20.1102.

VA has fulfilled its duty to notify the appellant in this 
case.  In the March 2004 letter, as well as the July 2004 
supplemental statement of the case, the RO informed the 
appellant of the applicable laws and regulations including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  In these documents, VA informed the 
appellant that it would obtain the available records in the 
custody of federal departments and agencies and request 
medical records from identified private health care 
providers.  The Board also notes that the March 2004 letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim.  The veteran has been 
afforded the benefit of VA examinations during the appeal 
period.  He was also provided with the opportunity to attend 
a hearing, but canceled his hearing request.  The appellant 
has not indicated, and there is otherwise no indication that 
there exists, any pertinent outstanding evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.    

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.  

II.  Factual Background

The veteran's service records show that his military 
occupational specialty in service was that of a light truck 
driver, and that he was awarded the Purple Heart.

In July 2001, the veteran filed a claim for service 
connection for PTSD, claiming that is has been chronic since 
1944.

Also in July 2001, the veteran underwent a private 
psychiatric examination conducted by W.E. Coopwood, M.D.  
During the examination the veteran reported intrusive 
memories of his combat experience, and associated sleep 
disturbance due to nightmares.  It is noted that these 
memories appeared to have increased since the veteran's 
retirement in 1972 from his nearly 30 years as a civilian 
employee of the Red River Army Depot.  Dr. Coopwood noted 
that the veteran had been unable to utilize the psychological 
mechanism of "numbness and suppression" of his disturbing 
and distressing combat-related memories.  He remarked that 
the veteran's symptoms of hyperarousal, intrusive memories 
and other related post-mental and emotional outcomes were 
typical of individuals who were exhibiting signs and symptoms 
of PTSD.  Findings from a brief mental status assessment 
revealed that the veteran was alert, attentive and well 
oriented to time, place and person.  His memory function for 
remote, intermediate, and recent life experiences was very 
keen.  He was able to readily recite the various events with 
names and dates of experiences during his combat-related 
experiences in Europe in World War II.  The veteran's 
intellectual functioning was in the average range.  Dr. 
Coopwood diagnosed the veteran as having PTSD, chronic, and 
assigned him a global assessment of functioning (GAF) score 
of 45.

The veteran's spouse submitted a letter to VA in December 
2001 stating that she has seen the veteran become very 
agitated and stressed over different things.  She attributed 
this to his military service.

During a VA psychiatric examination in June 2002, the veteran 
was noted to have almost daily psychiatric symptoms over the 
past year that seemed of moderate intensity and duration.  
There had not been any period of remission, particularly in 
the last year, due to physical problems.  The veteran denied 
having any inpatient or outpatient psychiatric care and the 
only noted psychiatric medical record was Dr. Coopwood's July 
2001 psychiatric examination report.  The veteran denied 
assaultiveness and any history of suicide attempts.  He said 
he has some friends and had been liked by his coworkers.  He 
got along fairly well with his wife of 58 years, and cared 
very much for his grandchildren and great-grandchildren.  He 
added that he had little trouble expressing his feelings for 
them.  After retiring from his job at age 49, the veteran 
reportedly worked on his farm until he was physically unable 
to do so.  Findings revealed that he looked his approximate 
age.  He denied hallucinations, delusions, or ideas of 
reference.  He also denied suicidal or homicidal thoughts.  
He was oriented in all spheres.  There was some difficulty in 
memory, although assessing memory was difficult due to his 
concentration problems.  Long-term recall was marginally 
adequate.  His primary affect was one of anxiety with some 
mild depression.  He denied impaired impulse control.  He 
jumped when the door shut behind him and admitted to 
fidgetiness from hyperalertness.  His sleep was generally 
adequate.  He reported nightmares approximately two times a 
week.  He denied any other emotional problems.  

The June 2002 examiner remarked that basically the veteran's 
symptoms were fairly mild, but had been increasing in 
severity and duration.  Psychometric testing was consistent 
with examination findings.  The veteran was diagnosed as 
having PTSD, mild to moderate, chronic, delayed.  He was 
assigned a GAF score of 55-60.  He opined that the veteran's 
unemployment seemed related to his physical status and not 
really due to his PTSD.  In summary, the examiner said that 
the veteran had been married for 50 years, raised a family, 
and seemed to have suffered from re-experiencing trauma for 
many years.  He went on to state that the veteran had some 
avoidance and numbing, but more of re-experiencing of 
traumatic events and certain hyperalertness and vigilance.

In a September 2002 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent rating, 
effective July 31, 2001.

In disagreeing with the 30 percent rating that the RO 
assigned, the veteran stated in September 2002 that he saw 
death in service on a daily basis and continued to see and 
smell dead bodies.  He added that he still had dreams and 
nightmares of the things he saw and had been involved in.

The veteran underwent a VA psychiatric examination ion May 
2004 where he reported chronic, daily and severe anxiety, 
severe restlessness, being on edge, muscle tension, fatigue, 
loss of concentration and memory, racing thoughts.  He also 
reported a fear of death and a fear that something bad was 
going to happen.  The veteran further reported that his war 
memories had been coming on stronger over the past few years.  
On examination the veteran was causally and appropriately 
dressed and appeared somewhat younger than his age.  He had 
good personal hygiene.  He appeared somewhat edgy and 
confused when he started a computer test.  He presented with 
logical and linear thought and the content of speech was 
appropriate.  Speech was intense with depressed mood.  
Delusions and hallucinations were absent.  Eye contact was 
good and interaction with examiner was best described as open 
and forthright.  His behaviors were appropriate to context.  
Activities of daily living were good.  Orientation to person, 
place, time and purpose was fair.  Long-term and short-term 
memory was good.  Attention and concentration were fair.  
Obsessions and compulsions or rituals were absent on 
description.  The veteran had good impulse control.  The 
effect on his motivation and mood was pronounced, and the 
quality of sleep was disturbed by nightmares.  The examiner 
noted evidence of significant impairment in social or 
occupational functioning and best described his symptoms as 
of late onset and chronic.  He diagnosed the veteran as 
having PTSD, chronic, mild to moderate.  He assigned the 
veteran a GAF score of 65 and explained that this represented 
excessive sleep, extreme fatigue, occasional panic, loss of 
concentration, and an anxious and depressed mood.

The veteran informed the RO in August 2004 that he disagreed 
with the last VA examination and asserted that the report was 
biased.  He said that several statements in the report were 
incorrect.

III.  Legal Analysis

The veteran asserts that the severity of his service-
connected PTSD warrants a higher that 30 percent initial 
schedular disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  

Where, as in the instant case, the appeal of the assigned 
rating for the veteran's PTSD arises from the original 
assignment of a disability evaluation following an award of 
service connection, the severity of the disability at issue 
is to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Under the criteria for PTSD (set forth at 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2004)), a 30 percent rating is assigned 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as:  flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent schedular rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relative, own occupation or own name.

The GAF is a scale reflecting the psychological, social and 
occupational functioning under hypothetical continuum of 
mental illness.  See American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 
240, 243 (1995).  According to the DSM-IV, a GAF score 
between 31 and 40 is reflective of some impairment in reality 
testing or communication or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g. depressed man avoids friends, 
neglects family, and is unable to work); a GAF between 41 and 
50 is reflective of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting), 
or any serious impairment social, occupational, or school 
functioning (no friends, unable to keep a job); a GAF between 
51 and 60 is indicative of moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
coworkers); a GAF between 61 and 70 is indicative of  mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.

While it is clear from the record that the veteran suffers 
from PTSD symptoms, such symptoms do not meet the criteria 
for a higher than 30 percent initial rating.  In this regard, 
findings from the July 2001 private psychiatric examination 
and June 2002 and May 2004 VA examinations show that the 
veteran has hyperalertness and vigilance, in addition to 
nightmares and intrusive memories of combat.  He exhibited 
anxiety and mild depression during the June 2002 and May 2004 
VA examinations, in addition to extreme fatigue, occasional 
panic and loss of concentration in May 2004. 

Despite the symptoms noted above, the veteran has not been 
shown to have flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impaired judgment, or impaired abstract thinking.  
Rather, his speech in May 2004 was normal in content, though 
intense with depressed mood.  Panic symptoms were noted by 
the May 2004 examiner, but only occasionally.  Regarding his 
thought process and ability to understand complex commands, 
the veteran presented in May 2004 with logical and linear 
thought.  He was noted to be alert, attentive and well 
oriented during the July 2001 examination.  He denied 
hallucinations, delusions or ideas of reference.  The 
findings regarding the veteran's memory are not consistent.  
That is, his memory function in July 2001 for remote, 
intermediate and recent life experiences was found to be 
"very keen", and his long and short-term memory was 
assessed in May 2004 as "good."  However, during the June 
2002 VA examination, the veteran was noted to have 
concentration problems and some difficulty in memory.  Also, 
as to mood, the veteran has shown to have a depressed mood.

Thus, while there is some evidence of memory problems (in 
addition to evidence of no memory problems) and mood 
disturbance described as depressed mood, this evidence in the 
absence of evidence of the remaining criteria for a 50 
percent rating, does not more nearly approximate a 50 percent 
rating.  This is particularly so when considering the June 
2002 and May 2004 VA examiners' assessments that the 
veteran's PTSD was mild to moderate in severity and their 
assigned GAF scores of 55-60 (in June 2002) and 65  (in May 
2004).  As is noted above, a score between 51 and 60 is 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers).  A 
score between 61 and 70 is indicative of  mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  

The Board has considered the GAF of 45 that Dr. Coopwood 
assigned the veteran in July 2001; however, Dr. Coopwood did 
not have the benefit of reviewing the veteran's claims file, 
nor are his mental examination findings very thorough.  In 
fact, he noted that the mental status assessment was 
"brief."  In addition, the VA examiners in June 2002 and 
May 2004 had the benefit of reviewing Dr. Coopwood's report 
when they rendered their own opinions.  Therefore, the Board 
has afforded greater weight to the GAF scores assigned by the 
VA examiners in June 2002 and May 2004 and find that these 
scores are consistent with the examination findings.  In this 
regard, the credibility and weight to be attached to medical 
opinions is within the province of Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993); see also Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001) (it is not error for 
the Board to favor the opinion of one competent medical 
expert over that of another when the Board gives an adequate 
statement of reasons and bases); Owens v. Brown, 7 Vet. App. 
429, 433 (1995) (Board favoring one medical opinion over 
another is not error).

As to social relationships, the evidence shows that the 
veteran has been married to his spouse for over 50 years and 
has some friends.  He also cares very much for his 
grandchildren and great grandchildren and has little trouble 
expressing his feelings toward them.  During the May 2004 VA 
examination, the veteran had good eye contact and his 
interaction with the examiner was described as open and 
forthright.  Occupationally, the veteran retired in 1972 
after working for the same company for over 30 years.  The 
veteran reported that he had been liked by his coworkers.  
Moreover, the June 2002 VA examiner opined that the veteran's 
unemployment seemed related to his physical status and not 
really due to his PTSD.  This evidence does not support the 
criterion for a 50 percent rating for PTSD requiring 
difficulty in establishing and maintaining effective work and 
social relationships.

Lastly, the Board has considered the veteran's August 2004 
statement that the May 2004 VA examination report was 
"biased" and contained several "incorrect" statements.  
However the veteran did not provide any further explanation 
as to what was incorrect in the report, and the findings on 
examination appear otherwise to be sufficient for evaluation 
purposes.  Therefore, findings from this report have been 
considered in evaluating the veteran's PTSD.  

The Board also finds the criteria for invoking the procedures 
for assignment of a higher evaluation on an extra-schedular 
basis have not been met in the absence of evidence showing 
that the veteran's PTSD resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation); warranted frequent periods of hospitalization; 
or otherwise has rendered impractical the application of the 
regular schedular standards prior to February 10, 1007.  See 
38 C.F.R. § 3.321(b)(1); Bagwell, 9 Vet. App. at 158-9; 
Floyd, 9 Vet. App. at 96; Shipwash, 8 Vet. App. at 227.  

For the reasons explained above, the preponderance of the 
evidence is against an initial evaluation in excess of 30 
percent for the veteran's PTSD from the date of his July 31, 
2001, claim.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).
The Board has considered the benefit-of-the-doubt doctrine 
with respect to this claim; however, as the preponderance of 
the evidence is against this claim, that doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


